Mr. Justice Tantis delivered the opinion of the court: Claimant filed its claim herein on February 7, 1941, alleging that under date of July 1, 1937 claimant and respondent, through the office of Hon. C. E. Black, then Adjutant General of Illinois, entered into a written lease for certain premises known as 1560 Insurance Exchange Building, Chicago, for a term of two years from date, at an annual rental of Seven Hundred Nine and 50/100 ($709.50) Dollars, payable monthly, with option for renewal and privilege of cancellation by respondent on thirty days’ notice. The Lease was renewed for two years, beginning July 1, 1939 and was cancelled as of December 16, 1940. In the final settlement of accounts, it appears from a report by Hon. Leo M. Boyle, now Adjutant General of Illinois, that the monthly rental for the period of July, 1937 in the sum of Fifty-nine and 13/100 ($59.13) Dollars was not paid, and that a bill of Seven and 65/100 ($7.65) Dollars for electricity furnished said quarters at the latter’s expense, also remains unpaid; that the appropriation out of which said payments might have been made has lapsed; that the State of Illinois received the benefit thereof under duly authorized contracts and that the claimant is entitled to payment therefor. An award is therefore hereby made in favor of Insurance Exchange Building Corporation, claimant herein, in the sum of Sixty-six and 78/100 ($66.78) Dollars.